Heads, J.
Where a wife conveys her separate property to secure a debt of her husband’s, the relation which she sustains to the transaction is that of surety. Purvis and wife v. Carstarphen, 73 N. C. Rep. 575.
Here the wife joined her husband in the conveyance of his land in trust to pay his debt; in which land she had, under our dower statute, a vested right to dower, to be allotted after her husband’s death; and she joined in the deed for the purpose of binding her dower. After her husband’s death the whole laud, her dower included, was sold under the trust deed to pay the debt. This made the wife a creditor of her husband’s estate, to the amount of the value of her dower in the land. That is the only point in this case. And it was rightly decided by his Honor.
There is no error. This will be certified.
Pee Curiam:. Judgment affirmed.